— Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Special Term granted defendant’s motion to dismiss the complaint except as to “allegations of unconstitutionality of *740regulations”. This was error. The complaint contains no allegations raising constitutional issues. The action, characterized by plaintiff as one seeking declaratory judgment, is actually one to review a determination of an administrative body. The vehicle for such review is a proceeding instituted pursuant to CPLR article 78 which in the instant case is barred by the Statute of Limitations (see Solnick v Whalen, 49 NY2d 224, 229-231). (Appeals from order of Supreme Court, Ontario County, Provenzano, J. — declaratory judgment-summary judgment.) Present — Dillon, P. J., Hancock, Jr., Doerr, Den-man and. Moule, JJ.